Title: James Madison to the Visitors of the University of Virginia, 18 March 1827
From: Madison, James
To: Board of Visitors, University of Virginia


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Mar 1827
                            
                        
                        Circular to Messrs. Johnson, Cabell, Loyall, Breckenridge,
                        It is proper that I should lose no time in apprizing the Visitors of the University that the resignation of
                            Mr. Key has been tendered as authorized, and accepted as required, by the Resolution of the Board on that subject. He is
                            very desirous at the same time that it may not take effect till the middle of Augst. which will give him the opportunity
                            of being present at the Examination of the Students, and free him moreover, from the expence of waiting for a London Packet
                            from N. York, or of going with his family by land from Liverpool This alternative it seems is produced by the periods at
                            which the Packets respectively sail. As the change in the time at which the Session is to terminate was made since, the
                            answer to Mr. Key on the subject of his resignation, & there is a propriety in his being present at the
                            examination, the indulgence he wishes as it extends to the 20th of July, seems un-objectionable; and if extended to the
                            middle of Augst. will be at a cost, not greater than will be overbalanced by our desire that he should leave us with the
                            best feelings and by the advantage of cherishing a confidence in our liberal dispositions, in a quarter where we may be
                            obliged to seek occasional supplies for vacant professorships.
                        The question now is how we shall fill the vacated Chair. I shall take the liberty of writing to Mr. Gallatin,
                            and requesting him to aid us with his enquiries, and let us know as soon as possible, whether we can rely on a good
                            successor to Mr. Key from G. Britain. I know of no qualified natives who are attainable. The only foreigners among us who
                            occur for consideration are Mr Hassler and the State Engineer. Both of them are I presume, scientifically qualified: but
                            how far possessing the other fitnesses, I can not judge. I have heard of a Mr. Nuttal, as being well spoken of as a man of
                            Science. He also may be a proper object for enquiry & consideration.
                        We must all turn our thoughts to the subject, and collect, & interchange whatever information we may
                            obtain that can prepare us for a decision at our next meeting, or even sooner if it be found that we can sooner unite a choice.
                        
                            
                                
                            
                        
                    